The opinion of the court was delivered by
Barrett, J.
The right of action in the suit at law which this suit in chancery seeks to have enjoined, depends on the title of Mr. Ormsby to the shares of stock in question by virtue of his purchase of some of them from the original shareholders, and of the rest of them on sale on execution. That title is purely legal, and not equitable, so far as it depends upon the transactions and modes by which he acquired it. It is claimed by the orators that these shares had become forfeited in the hands of the original holders, and had been properly disposed of for non-payment of assessments that had been laid thereon. This presents purely matter of law, in no way involving considerations that give a court of equity cognizance of the subject. If the object of this bill is to set up and enforce a forfeiture, it is altogether outside of the province and functions of a court of equity, as is shown by all the cases and books touching the subject. See Mitford, by Jeremy, marginal pp. 193-197; Adams Ch. 2 et seq; Story Eq. § 1319. Livingston v. Tompkins, 4 Johns. Ch. 431, and cases there cited.
If the purpose is to affect the legal title of Mr. Ormsby by equitable estoppel, that is as available in a court of law as in a *714court of equity. The kind of estoppel urged by the orator in the argument, is only such as is familiar in courts of law as estoppel in pais, and is quite as effectual there, as in a court of equity. The purpose sought to be served by it in this instance, does not warrant resort to a court of equity.
The decree of the chancellor is therefore affirmed, and cause remanded, to be carried into effect by final decree, with costs to the defendant.